Citation Nr: 1736263	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-30 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Dale Graham, Agent


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1972 to April 1975 as an engine mechanic.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

In September 2016, the Board granted a 70 percent rating for PTSD, qualifying the Veteran for TDIU on a schedular basis.  The Board found schedular TDIU was raised by the Veteran and remanded for AOJ development and adjudication.  The matter has now returned to the Board. 


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16, 4.25 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In September 2016, the Board remanded the claim for further development of the Veteran's claim for TDIU.  The Board stated "after accomplishing any additional notification . . . or development deemed warranted, to include a VA vocational examination, the issue of entitlement to TDIU should be readjudicated in light of all the evidence of record."  The claim was readjudicated and the AOJ provided a new Supplemental Statement of the Case (SSOC), as the Board requested if the claim was not granted.  

An examination by a vocational expert was not performed.  However, additional examinations to assess the current level of dysfunction of all service-connected disabilities were performed in January 2017.  In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds that the additional examinations are adequate to decide the claim and that there has been substantial compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (noting a vocational expert's opinion is not always necessary to decide entitlement to TDIU).

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify for TDIU in this case was satisfied by a letter sent to the Veteran dated October 2016.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

As stated in the prior Board decision, the VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, service personnel records, Social Security Administration records, VA examinations, and lay statements have been obtained and appear to be complete.  In addition, VA obtained relevant post-service medical treatment records.

The Veteran was provided VA examinations prior to September 2016, which the Board found adequate in the prior decision.  Additional mental health and audiometric examinations performed after the last remand are also adequate for purposes of TDIU as they provides assessments of the limitations imposed by service-connected disabilities and on the Veteran's occupational functioning, work history, and unemployment.  The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

TDIU

The Board previously found that entitlement to a TDIU had been reasonably raised by the record.  See September 2016 Board decision.  

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

TDIU can be awarded where the schedular rating is less than total but when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  

The Veteran is service-connected for adjustment disorder with PTSD (70 percent) and tinnitus (10 percent), with a noncompensable rating for high frequency hearing loss.  The Veteran's combined disability rating was 70 percent from December 2010 to December 2013.  The Veteran was evaluated at 100 percent (due an increased percent PTSD rating) from December 2013 to February 2015.  The Veteran had a combined 70 percent disabling rating from February 2015.  The Veteran therefore meets the schedular requirements from December 2010 onward.  

In the Veteran's January 2017 examination for PTSD, the Veteran reported that after he served in the U.S. Navy, he received a degree in engineering technology in 1979.  From 1980-1984, he was employed as an aerospace technician at Tinker Air Force Base, but said he quit primarily because it was a "dead end job."  The examiner reported that the Veteran then became a truck driver for 20 years, retiring between 2008 to 2012 (the records are conflicting) due to physical problems related to surgeries on his hands, arms, and knees.  See January 2017 PTSD Disability Benefits Questionnaire (DBQ) (listing 2012 retirement); Veteran's November 2016 VA Application for Increased Compensation Based on Unemployability Form (listing 2005 retirement).  Additionally, the examiner noted the Veteran's report that he enjoyed activities, including those involving movement and being outside the house, such as working his five acres of land (mowing, weeding, etc.), maintaining a small vegetable garden, and regularly chopping wood.  

The VA treatment documents are consistent with the statements reported in the September 2016 PTSD DBQ, reporting that the Veteran worked for more than 20 years as a truck driver.  See, e.g., November 2003 PC Telcare note ("Reports he [w]as drive truck for past 20 years."). 
The Veteran is not service connected for the hands, arms, or knees, which treatment records going back to 2007 routinely indicate are the reason he was forced to give up working as a truck driver.  See, e.g., December 2008 outpatient encounter ("gave up job as truck driver d/t obesity and effects on his health"), undated Mental Status Examination received in November 2013 ("[T]truck driver for 20+ years and suffers from medical conditions, arms, shoulder, elbows, wrists, [and] knee . . . . Patient worked as a truck driver for most of his life where he sustained long term and chronic injuries."); undated Mental Status Examination received in September 2013 ("The [Veteran] states that he has had carpal tunnel surgery X 2.  Has arthritis 3 or 4 surgeries elbow, shoulder surgery . . . patient states that he did trucking for 22 yrs. and his last job was for the [a trucking company] having left that job in '08 due to medical problems."); July 2011 VA treatment reassessment ("He reports he drove truck for 20+ yrs and gained w[eigh]t which caused joint pr[o]blems (knees, shoulders."); December 2008 PC integrated encounter note ("Unemployed for 6 mos, gave up job as truck driver d[ue] t[o] obesity and effects on his health, couldn't find another job."); August 2007 VA treatment note (reporting that the Veteran was advised to either seek workmen's compensation due to "his wrist pain and wrist surgery [which] was due to his work" and that the Veteran was told by a VA doctor that he did not qualify as disabled because "had been advised before that as he had other qualifications (a degree) he might pursue an alternative job due to his [wrist] problems."

There is evidence both for and against whether the level of severity of the Veteran's PTSD precludes all forms of gainful employment.  The Veteran, his spouse, a private licensed psychologist in August 2013, and a VA contract psychologist in February 2015 referred to panic attacks, auditory and visual hallucinations, and hesitant, vague speech patterns.  The latter examiner found that the Veteran could function in an occupation in a small group setting.  VA outpatient primary care and mental health therapy records are silent for symptoms of hallucinations.  The Veteran reported being active in church, and clinicians noted that he was cooperative, attentive, with clear thought processes and productive participation in group therapy with other veterans.  The Veteran reported success at using techniques to control anxiety and panic attacks and was able to travel interstate to visit a brother and overseas with a church group.  In February 2017, a clinician noted the Veteran's reports of no delusional ideas or hallucinations and there was no mention of panic attacks.  The Veteran was engaged in a therapy program for overuse of medication for non-service-connected physical disorders. 

Finally, a June 2009 Social Security Administration (SSA) disability determination found that the Veteran was disabled for disability insurance benefits starting in May 2008.  The SSA disability determination was based on almost exclusively on physical disabilities (tendinopathy, impingement syndrome, diabetes, degenerative changes of the elbow joints and knee joints, obesity, instability of the heel and toe, and pain) unrelated to PTSD or hearing issues.  June 2009 SSA disability determination, at 5.  The Veteran was found to have polysubstance abuse in remission, but this was not found to be material to a finding of disability.  Id. at 6.

The Board finds that the Veteran's service connected disabilities do not individually or in combination preclude him from securing and following all forms of substantially gainful employment.  The audiometric examinations show that the severity of his hearing loss and tinnitus do not rise to a level where he is unable to communicate in a workplace or hear and react to audible warnings such as fire alarms and automobile horns.  There is no evidence that he is unable to drive an automobile, although he is likely to be unable to qualify as a commercial driver because of non-service-connected physical disorders and use of medication.  The Board acknowledges the severity of his PTSD as is contemplated in the 70 percent rating and that he uses techniques to control his episodes of panic and anxiety.  The Veteran has a high school education and experience in occupations other than commercial trucking; e.g. engineering technology.  The records of mental health care and examinations show that he is able to leave the home, travel widely, and participate in church activities and group therapy.  He is able to manage his property and finances.  He is able to communicate effectively and retains clear thought processes.  At least one mental health examiner found that the Veteran is able to function in a small group setting. 

In sum, there is nothing to suggest that the Veteran would be unable to perform occupational duties because of service-connected disabilities.  As noted above, the Veteran ceased working due to non-service connected disabilities and there is no evidence he could not work, as he is not confined to his house, appears to be active, and has not shown that he is unable to work as sedentary job due to service-connected disabilities.  

Therefore, based on the foregoing, the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  The Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16 (2016).


ORDER

Entitlement to TDIU is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


